DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,131,377. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the immediate application claim a power take off (PTO) unit that is adapted to be rotationally driven by a primary drive component and to rotationally drive an auxiliary device, the PTO unit comprising: a housing that is configured to be attached to a primary drive component; a first gear that is supported on the housing and includes a portion that extends from the housing and is adapted to be rotationally driven about a first rotational centerline by the primary drive component; a second gear that is supported on the housing so as to be rotationally driven about a second rotational centerline by the first gear, the second gear adapted to rotationally drive an auxiliary device; and a biasing mechanism that is configured to displace one of the first and the second rotational centerlines relative to the other of the first and second rotational centerlines such that a positional relationship between the first gear and the second gear is changed to attenuate gear rattle when the power take off unit is operated; wherein the biasing mechanism includes a control module that is configured to displace the one of the first and the second rotational centerlines relative to the other of the first and second rotational centerlines; wherein the control module includes a spring that exerts a biasing force to displace the one of the first and the second rotational centerlines relative to the other of the first and second rotational centerlines; and wherein the first gear is supported on a first shaft, the second gear is supported on a second shaft, and the biasing mechanism is configured to displace one of the first and the second shafts relative to the other of the first and second rotational shafts.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al (USPN 2009/0114045) in view of Chevalier (US 7,748,288).  Wilson discloses a power take-off unit having scissor gears comprising:
a housing 55 that is configured to be attached to a primary drive component 70; 
a first gear 32 that is supported on the housing 55 and includes a portion that extends from the housing and is adapted to be rotationally driven about a first rotational centerline by the primary drive component; 
a second gear 54 that is supported on the housing so as to be rotationally driven about a second rotational centerline by the first gear, the second gear adapted to rotationally drive an auxiliary device. 
Wilson fails to explicitly disclose a biasing mechanism that is configured to displace one of the intermediary gear and the output gear relative to the other such that a positional relationship between the gears is changed.  Chevalier teaches an assembly comprising a first gear 35, a second gear 15, and a biasing mechanism 50;
wherein the first gear 35 is supported on a first shaft (axle), the second gear 15 is supported on a second shaft 25, and the biasing mechanism 50 is configured to displace one of the first and the second shafts (second shaft 25) relative to the other of the first and second rotational shafts;
wherein the biasing mechanism 50 includes a control module having a spring 80 that exerts a biasing force that is configured to displace the one of the first and the second rotational shafts relative to the other of the first and second rotational shafts.
Chevalier further teaches the following:
“The drawbacks of scissors gears are known to include meshing noise, durability, and very high manufacturing cost. Meshing noise arises from the high tooth loadings which accompany the resilient biasing between side-by-side paired (or "split") gear members, and is exacerbated by the compromises in contact ratio that result from the packaging space sharing that is required of these side-by-side gear members. Durability challenges are posed by the abnormally high tangential tooth loading required to directly convey the inertia torques of torsional vibrations imposed on the gearsets, in conjunction with the packaging space-dictated narrowness of gear members. Substantial manufacturing costs arise from the extreme precision required for location and runout control of the biasing gear member with respect to the fixed member, and the high material property demands placed by the high tangential tooth loads. 
“Accordingly, need exists for practical and cost effective inventive methods and structures for the control of the backlash of crankshaft to balance shaft apparatus gearsets over a wide range of operating temperatures, without invoking the noise, durability, and manufacturing cost compromises associated with the complexity, tooth loading, and packaging space sharing that scissors and vernier gear drives comprise.” – Column 2, lines 8-31
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power take-off unit of Wilson with the teaching of Chevalier’s biasing mechanism to provide practical and cost effective methods and structures for the control of the backlash of crankshaft to balance shaft apparatus gearsets over a wide range of operating temperatures, without invoking the noise, durability, and manufacturing cost compromises associated with the complexity, tooth loading, and packaging space sharing that scissors gear drives comprise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	August 22, 2022